Case 1:19-cv-00578-MAC-ZJH Document 7 Filed 06/05/20 Page 1 of 2 PageID #: 22




UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


JAMES MARK HERRIN,                               §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §    CIVIL ACTION NO. 1:19-CV-578
                                                 §
GRAY BRISTER, et al.,                            §
                                                 §
                Defendants.                      §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff James Mark Herrin, a prisoner confined at the Jasper County Jail, proceeding pro

se, brought this civil rights action pursuant to 42 U.S.C. § 1983 against Gray Brister, Nurse

Newman, Kenneth Hammock, and Raymond Kosub.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends dismissing the action without prejudice pursuant to Federal

Rule of Civil Procedure 41(b).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.
Case 1:19-cv-00578-MAC-ZJH Document 7 Filed 06/05/20 Page 2 of 2 PageID #: 23



                                          ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge (#6) is ADOPTED. A final judgment will be

entered in this case in accordance with the magistrate judge’s recommendation.

       SIGNED at Beaumont, Texas, this 5th day of June, 2020.




                                        ________________________________________
                                                    MARCIA A. CRONE
                                             UNITED STATES DISTRICT JUDGE




                                              2
